Dismissed and Memorandum Opinion filed February 26, 2004








Dismissed and Memorandum Opinion filed February 26,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00974-CV
____________
 
BILLIE JEAN
HUGHES, Appellant
 
V.
 
HOUSTON
INDEPENDENT SCHOOL DISTRICT and ALANIS FELIPE AS THE TEXAS COMMISSIONER OF
EDUCATION, Appellees
 

 
On Appeal from the
61st District Court
Harris County, Texas
Trial Court Cause
No. 02-30177
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a summary judgment signed May 30,
2003.  On February 19, 2004, appellant
filed a motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 26, 2004.
Panel consists of Justices Fowler,
Edelman and Seymore.